IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs October 2, 2012

       STATE OF TENNESSEE v. SUSAN MICHELLE BARNETT

                   Appeal from the Circuit Court of Gibson County
                    Nos. 17702, 18191   Clayburn Peeples, Judge


             No. W2010-02026-CCA-MR3-CD - Filed November 30, 2012


Susan Michelle Barnett (“the Defendant”) was convicted after a jury trial of aggravated
assault, two counts of misdemeanor assault, and unauthorized use of an automobile in Gibson
County Circuit Court case no. 17702. The trial court sentenced the Defendant as a Range I,
standard offender to an effective sentence of six years. The trial court ordered the Defendant
to serve her six-year sentence consecutively to a previous sentence. On the date of the
sentencing hearing in case no. 17702, the Defendant also pleaded guilty to failure to appear
in Gibson County Circuit Court case no. 18191 and was sentenced as a Range I, standard
offender to one year, to be served consecutively to her six-year sentence. Thereafter, the
Defendant attempted to appeal both cases. Having determined that we lack jurisdiction in
case no. 17702, we dismiss that appeal. We also dismiss the appeal in case no. 18191
because the notice of appeal was untimely filed, and the Defendant is not entitled to appeal
her guilty plea pursuant to Tennessee Rule of Appellate Procedure 3(b) and Tennessee Rule
of Criminal Procedure 37(b).

               Tenn. R. App. P. 3 Appeal as of Right; Appeals Dismissed

J EFFREY S. B IVINS, J., delivered the opinion of the Court, in which J AMES C URWOOD W ITT,
J R., and R OGER A. P AGE, JJ., joined.

William Michael Thorne (on appeal), Lexington, Tennessee; and Gregory M. Minton and J.
Daniel Rogers (at trial and plea hearing), Trenton, Tennessee, for the appellant, Susan
Michelle Barnett.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Assistant Attorney
General; Garry Brown, District Attorney General; and Matt Hooper and Stephanie J. Hale,
Assistant District Attorneys General, for the appellee, State of Tennessee.
                                                OPINION

                               Factual and Procedural Background

       The Defendant was indicted in Gibson County Circuit Court case no. 17702 on one
count of especially aggravated kidnapping, two counts of aggravated assault, one count of
misdemeanor assault, and one count of theft of property of $1,000 or more but less than
$10,000. The Defendant was indicted in Gibson County Circuit Court case no. 18191 for one
count of failure to appear at a pre-trial conference that was scheduled in case no. 17702.1
The Defendant proceeded to a jury trial in case no. 17702 on the indicted offenses, and, in
May 2010, the jury convicted the Defendant of aggravated assault, two counts of
misdemeanor assault, and unauthorized use of an automobile. Following a sentencing
hearing on July 26, 2010, the trial court sentenced the Defendant as a Range I, standard
offender to six years on her aggravated assault conviction; eleven months, twenty-nine days
on each misdemeanor assault conviction; and eleven months, twenty-nine days on her
unauthorized use of an automobile conviction. The trial court ordered the sentences to run
concurrently, for an effective sentence of six years, to be served in confinement with the
Tennessee Department of Correction. The trial court also ordered the Defendant to serve this
six-year sentence consecutively to a previous sentence.2 On this same date, July 26, 2010,
the Defendant also pleaded guilty to failure to appear in case no. 18191. In accordance with
the terms of the plea agreement, the trial court sentenced the Defendant as a Range I,
standard offender to eleven months, twenty-nine days to be served consecutively to the six-
year sentence imposed in case no. 17702.

       The Defendant filed a motion for a new trial in case no. 17702 on June 11, 2010. The
record before us contains no disposition of this motion for a new trial. In September 2010,
the Defendant filed a pro se notice of appeal in the trial court. In a letter dated September
8, 2010, the trial court clerk notified the Defendant that she needed to file a “Motion to
Accept Late Filed Notice of Appeal” with this Court.3 The Defendant filed a pro se motion
with this Court on September 27, 2010, requesting permission to file a late notice of appeal
in case no. 17702. In the interest of justice, we granted the Defendant’s request, and the

        1
         The trial court filings indicate that these cases originally were consolidated for purposes of trial.
However, they were severed at some point prior to the trial in case no. 17702, which occurred in May 2010.
There is no order indicating that these two cases have been consolidated for purposes of this appeal;
however, both cases have proceeded under the same case number on appeal.
        2
            The judgments indicate that this six-year sentence is consecutive to “Henry County No. 14472.”
        3
          The notice of appeal that the Defendant originally filed with the trial court is not in the appellate
record. However, the record does contain the letter written by the trial court clerk indicating that a notice
of appeal was filed in September 2010 in case no. 17702.

                                                     -2-
notice of appeal was deemed filed as of the date of entry of that order, March 21, 2011.4 At
some point after the motion was filed, the Defendant then mailed a notice of appeal to this
Court, appealing case nos. 17702 and 18191.5 Thereafter, in each document filed with this
Court, as well as the Defendant’s appellate brief, the Defendant included case no. 18191 in
her appeal of case no. 17702.

        On appeal, the Defendant contends in case no. 17702 that (1) the trial court should
have merged her two misdemeanor assault convictions and one aggravated assault conviction
into “a single incident,”6 (2) the evidence was insufficient to support her aggravated assault
conviction, and (3) her six-year sentence for the aggravated assault conviction is excessive.
The Defendant presented no issues for review and complained of no errors with respect to
case no. 18191.

                                                 Analysis

                    Appeal of Gibson County Circuit Court Case No. 17702

         In every case, we are required to determine if we have jurisdiction on appeal. See
Tenn. R. App. P. 13(b). In this respect, the Tennessee Rules of Appellate Procedure provide
that in criminal actions, “if a timely motion or petition under the Tennessee Rules of Criminal
Procedure is filed in the trial court by the defendant . . . under Rule 33(a) for a new trial[,]
. . . the time for appeal for all parties shall run from the entry of the order denying a new
trial.” Tenn. R. App. P. 4(c) (emphasis added).

        In case no. 17702, the Defendant did not include in the appellate record the transcript
for the hearing on the motion for a new trial or the order denying the motion. This Court, by
order dated October 5, 2012, held “that in the interest of justice, the appellate record should
be supplemented with the transcript of the proceedings.” We ordered that the supplemental


        4
          This Court issued an order on October 4, 2010, holding the Defendant’s motion to file an untimely
notice of appeal “in abeyance” and directing the Defendant “to file a supplemental motion setting out
additional information regarding this matter” because the Court had no information other than what was set
out in the pro se motion. For these reasons, the Defendant’s motion was not granted until March 2011.
        5
          The date this Court received this notice of appeal is not evident from the document. However, the
Defendant had the notice of appeal notarized on October 4, 2010. Thus, it reached this Court sometime after
this date. The record also does not reflect that this notice of appeal was filed in the Gibson County Circuit
Court.
        6
          The Defendant asserts that the three assault convictions should be “merged into a single incident,”
although she does not specify which “incident.” In the alternative, the Defendant asserts that “at most she
should have only been convicted of two (2) counts of assault.”

                                                    -3-
record include the transcripts of the trial, sentencing hearing, and post-trial hearings. We
further instructed that it is the Defendant’s responsibility, not the trial court clerk’s
responsibility, to contact the court reporter to ensure that the proceedings are transcribed and
filed with the trial court clerk. Finally, we ordered that a supplemental record be transmitted
to this Court within thirty days of the date of the October 5, 2012 order or certify the absence
of the requested transcript to this Court by the appropriate pleading. The thirty-day time
period has expired, and no supplemental record or appropriate pleading has been filed.
Additionally, there are no other documents in the appellate record indicating that the trial
court ruled on the Defendant’s motion for a new trial.

        Accordingly, until the trial court denies the motion for a new trial in case no. 17702,
this Court does not have jurisdiction over the case, and the appeal must be dismissed. See,
e.g., State v. Gregory O. Cherry, No. W2006-00015-CCA-R3-CD, 2007 WL 2155740, at *1
(Tenn. Crim. App. July 27, 2007) (dismissing appeal because the appellate record did not
contain an order or transcript of any proceeding showing that a disposition was made on the
motion for a new trial); State v. James Lee Foreman, II, No. M2002-02595-CCA-R3-CD,
2004 WL 404696, at *2 (Tenn. Crim. App. Mar. 4, 2004) (dismissing appeal for lack of
jurisdiction because appellate record did not contain any document showing that the trial
court denied the motion for a new trial). But see, e.g., State v. Byington, 284 S.W.3d 220,
224 (Tenn. 2009) (holding that the appeal should not have been dismissed when it was
evident from the record that the trial judge had denied the motion for a new trial).

        Accordingly, we must dismiss the Defendant’s appeal in case no. 17702 for lack of
jurisdiction.

                  Appeal of Gibson County Circuit Court Case No. 18191

        Pursuant to the Tennessee Rules of Appellate Procedure, a notice of appeal must be
filed with the clerk of the trial court “within 30 days after the date of entry of the judgment
appealed from[.]” Tenn. R. App. P. 4(a). Here, the Defendant’s judgment in case no. 18191
was filed on July 29, 2010. The Defendant mailed a notice of appeal to this Court sometime
after October 4, 2010. Even if we deemed the notice of appeal appropriately filed, it was
filed at least two months after judgment was entered. Additionally, this Court waived the
timely filing requirement only with respect to case no. 17702. Therefore, the Defendant’s
notice of appeal was not filed in a timely manner. We also do not find any reason in the
interest of justice to waive the timely filing requirement because, as discussed below, the
Defendant is not entitled to appeal her guilty plea.

       In Tennessee, the right to appeal a plea of guilty entered in the trial court is severely
limited to those cases which fit within one of the narrow exceptions enumerated in Tennessee
Rule of Appellate Procedure 3(b) and Tennessee Rule of Criminal Procedure 37(b). See

                                              -4-
State v. Wilson, 31 S.W.3d 189, 192 (Tenn. 2000). According to these rules, a defendant can
appeal from a judgment of conviction on a plea of guilty under the following circumstances:
(1) “if the defendant entered into a plea agreement but explicitly reserved the right to appeal
a certified question of law dispositive of the case pursuant to and in compliance with the
requirements of Rule 37(b)(2)(A) or (D) of the Tennessee Rules of Criminal Procedure”; (2)
“if the defendant seeks review of the sentence and there was no plea agreement concerning
the sentence”; or (3) if “the errors complained of were not waived as a matter of law by the
guilty . . . plea . . . and if such errors are apparent from the record of the earlier proceedings.”
See Tenn. R. App. P. 3(b); Tenn. R. Crim. P. 37(b)(2). The latter provision will apply in
“cases where guilt was not contested but the record clearly reflects an invalidating error, such
as the clear denial of the right to counsel or a conviction under an invalid statute, wherein it
would be judicially inefficient to require a post-conviction collateral attack when the error
is apparent upon the face of the existing record.” See Tenn. R. Crim. P. 37, Adv. Comm’n
Cmts.

        Pursuant to these rules, the Defendant is not entitled to appeal from her guilty plea in
case no. 18191. The Defendant’s plea agreement included her sentence, and the plea
agreement did not explicitly reserve the right to appeal a certified question of law dispositive
of the case. Moreover, although the Defendant has attempted to include this case in her
appeal of case no. 17702, she presented no issues for review and complained of no errors
with respect to her guilty plea. Lastly, there is no apparent error upon the face of the limited
record pertaining to this case. Thus, even if the Defendant filed a timely notice of appeal in
this case, the appeal would be dismissed for the reasons stated above.

       Therefore, we also must dismiss the appeal of case no. 18191.

                                        CONCLUSION

       Based upon the foregoing and the record as a whole, the Defendant’s appeals in case
nos. 17702 and 18191 are dismissed.


                                              _________________________________
                                              JEFFREY S. BIVINS, JUDGE




                                                -5-